Citation Nr: 0946241	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  05-23 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back syndrome with multi-level osteoarthritis of the 
lumbosacral spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for left-sided, multi-level lumbar radiculopathies and an 
effective date earlier than November 21, 2007, for the grant 
of service connection and assignment of the 10 percent 
rating.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January to August 
1951.

In December 2003, the RO granted the Veteran's claim of 
entitlement to service connection for low back syndrome with 
multi-level osteoarthritis of the lumbar spine (low back 
syndrome).  The RO assigned a 10 percent disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, effective May 
1, 2003.  The Veteran disagreed with that rating and 
perfected an appeal to the Board of Veterans' Appeals 
(Board).

In June 2007, the Veteran had a hearing before the Veterans 
Law Judge whose signature appears at the end of this 
decision.

In August 2007, the Board remanded the increased rating issue 
to determine whether degenerative disc disease and spinal 
stenosis were related to the service-connected low back 
syndrome.  On November 21, 2007, the Veteran was examined by 
VA to aid in that determination.

In December 2007, the RO granted entitlement to service 
connection for left-sided multi-level lumbar radiculopathies, 
effective November 21, 2007.  The RO assigned a separate 10 
percent rating for that disorder, under 38 C.F.R. § 4.124, 
Diagnostic Code 8520 (2007).  

In June 2008, the Board confirmed and continued the 10 
percent disability rating for the Veteran's low back 
syndrome.  The Veteran disagreed with that decision and filed 
a timely appeal with the United States Court of Appeals for 
Veterans Claims (Court).

In May 2005, pursuant to a joint motion by the Veteran and 
VA, the Court vacated the Board's June 2008 decision and 
remanded the matter to the Board for compliance with the 
instructions in the joint motion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

After reviewing the claims file, the Board finds that there 
are additional potential issues for resolution:  Entitlement 
to an initial rating in excess of 10 percent for left-sided, 
multi-level level lumbar radiculopathies and an effective 
date earlier than November 21, 2007, for the grant of service 
connection and assignment of the 10 percent rating.  However, 
those issues require further development and are, therefore, 
addressed in the REMAND portion of the decision below.  VA 
will notify the appellant if additional action is required on 
his part.

In September 2008, the Veteran raised contentions to the 
effect that a total rating is warranted due to individual 
unemployability caused by his service-connected disabilities 
(TDIU).  That claim has not been certified to the Board on 
appeal, nor has it otherwise been developed for appellate 
purposes.  Therefore, the Board has no jurisdiction over that 
claim and it will not be considered below.  38 U.S.C.A. 
§ 7104(a) (West 2002 and Supp. 2009); 38 C.F.R. § 20.101 
(2009).  However, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  From May 1, 2003 through April 26, 2005, the Veteran's 
service-connected low back syndrome was manifested primarily 
by pain and limitation of motion, such that he could flex his 
lumbar spine to at least 80 degrees with a combined range of 
lumbar spine motion of at least 130 degrees.

2.  From April 27, 2005 through May 11, 2009, the Veteran's 
service-connected low back syndrome was manifested primarily 
by pain and limitation of motion, such that he could flex his 
lumbar spine to no more than 60 degrees.

3.  Effective May 12, 2009, the Veteran's service-connected 
low back syndrome with multi-level osteoarthritis of the 
lumbosacral spine has been manifested primarily by pain and 
limitation of motion, such that he can flex his lumbar spine 
to no more than 20 degrees.


CONCLUSIONS OF LAW

1.  From May 1, 2003 through April 26, 2005, the schedular 
criteria were not met for an initial rating in excess of 10 
percent for the Veteran's service-connected low back 
syndrome.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2004); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5003 (2004) (revised effective 
September 26, 2003 and codified at 4.71a, Diagnostic Code 
5242 (2009)).

2.  From April 27, 2005, through May 11, 2009, the schedular 
criteria were met for a 20 percent rating for the Veteran's 
service-connected low back syndrome.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 
(2004) (revised effective September 26, 2003 and codified at 
4.71a, Diagnostic Code 5242 (2009)).

3.  Effective May 12, 2009, the schedular criteria were met 
for a schedular 40 percent rating for the Veteran's service-
connected low back syndrome.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2004) 
(revised effective September 26, 2003 and codified at 4.71a, 
Diagnostic Code 5242 (2009)).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issue of 
entitlement to an initial rating in excess of 10 percent for 
his service-connected low back syndrome with multi-level 
arthritis of the lumbosacral spine.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, the 
Board finds that VA has met that duty.

In May 2003, VA received the Veteran's claim of entitlement 
to service connection for low back syndrome.  As noted above, 
the RO granted service connection for that disability and 
assigned a 10 percent rating, effective, May 1, 2003.  The 
Veteran disagreed with that rating, and this appeal ensued.  
In any event, there is no issue as to providing an 
appropriate application form or completeness of the 
application for an increased rating. 

Following the receipt of his application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by him, and notice of the evidence VA would 
attempt to obtain.  38 U.S.C.A. § 5103(a).  VA informed him 
of the criteria for an increased rating.  In particular, VA 
informed the Veteran that in order to establish an increased 
rating for his service-connected disability, the evidence had 
to show that such disability had worsened and the manner in 
which such worsening had affected his employment and daily 
life.  38 C.F.R. § 4.10.  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  Then, as now, that duty 
required VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran had 
adequately identified to VA and had authorized VA to obtain.  
38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist was 
not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  It was the Veteran's responsibility to present and 
support his claim.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his treatment by private health care 
providers after service.  In October 2003, May 2004, April 
and May 2005, November 2007, and May 2009, VA also examined 
the Veteran to determine the extent of impairment due to his 
service-connected low back syndrome with multi-level 
arthritis of the lumbosacral spine.  

The VA examination reports show that the examiners reviewed 
the Veteran's past medical history, including his service 
treatment records, documented his current medical conditions, 
reviewed pertinent medical research, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Therefore, the Board concludes that the 
VA examinations are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).

Finally, the Board notes that in June 2004, the Veteran and 
his wife presented additional evidence and argument at his 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims folder.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

The Factual Background

In December 1999, the Veteran was treated by Edwin M. 
Gangemi, M.D., in part, for lumbar strain with lumbar 
radiculopathy.

In October 2003, the Veteran was examined by VA; however, his 
claims file was not made available to the examiner for 
review.  The Veteran reported a two year history of low back 
pain with no radiation to the lower extremities.  Reportedly, 
he had experienced no exacerbations or flare-ups of low back 
disability.  He was able to walk three to four blocks in 
twenty minutes, and his gait was antalgic and unstable.  It 
was noted that he used a cane and back brace but that he had 
had no trauma or surgery on his back.  Functionally, the 
Veteran was independent in eating, grooming, bathing, 
toileting, and dressing.  He had, reportedly, been an 
automobile mechanic but had retired.  

On examination, the examiner found that the Veteran had a 
normal range of lumbar spine motion:  forward flexion to 95 
degrees; extension to 35 degrees; lateral flexion to 40 
degrees, bilaterally; and rotation to 34 degrees, 
bilaterally.  The Veteran experienced mild pain at the end of 
each range of motion, and it was noted that the range of 
motion was not affected by factors others than those 
associated with his spinal disability.  There was objective 
evidence of painful motion, and it was noted that the range 
of motion was limited by pain.  There was no limitation of 
motion due to weakness or fatigue, and there were no 
associated muscle spasms or postural abnormalities.  The 
straight leg raising test was negative, and there was no 
evidence of sensory deficits.  The Veteran's motor function 
was 5/5, and his reflexes were 2+.  X-rays revealed multi-
level degenerative disease.  The diagnoses were mild low back 
syndrome and mild multi-level osteoarthritis of the 
lumbosacral spine.

In October 2003, Anthony Delli Santi, D.C., reported that the 
Veteran had rendered ongoing and purely palliative treatment 
to the Veteran for a degenerative lumbar spine.  It was noted 
that the Veteran had experienced severe, daily exacerbations.  

In its December 2003 rating action, the RO assigned the 
Veteran a 10 percent disability rating due to painful or 
limited motion of a major joint or group of minor joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

In May 2004, the Veteran was reexamined by VA; however, his 
claims file was not made available to the examiner for 
review.  He reported intermittent, non-radiating low back 
pain for which he took medication.  It was noted that there 
were no exacerbating events.  The Veteran walked 
independently with an antalgic gait and was reportedly 
independent in his activities of daily living.  He did not 
use any assistive devices.

On examination, the Veteran's back was non-tender to 
palpation.  He demonstrated the following ranges of lumbar 
spine motion:  forward flexion to 80 degrees; lateral flexion 
to 20 degrees, bilaterally; and extension to 10 degrees with 
end motion pain.  The lower extremities were inflexible.  
Strength testing was 5/5 in both lower extremities, and the 
Veteran's sensation was intact to the lower extremity 
dermatomes.  The relevant diagnosis was degenerative disc 
disease.

In November and December 2004, Daniel E. Fox, M.D., treated 
the Veteran for lumbosacral arthritis and lumbosacral strain.  
On examination, the Veteran had low back tenderness and spasm 
in the lumbar paravertebral area.  A neurologic examination 
was intact.  X-rays confirmed the presence of lumbosacral 
arthritis and lumbar scoliosis.

During a VA neurologic examination in April 2005, the Veteran 
reported a history of low back pain radiating to his right 
buttock and right lower extremity.  He also reported numbness 
and weakness in the entire right leg.  Standing, walking, 
bending, stooping, and prolonged sitting all aggravated the 
pain.  Lying down to one side alleviated the pain.  
Reportedly, a recent epidural lumbar block had been partially 
effective.  An MRI of the lumbar spine revealed spinal 
stenosis and a bulging disc at L3-L4 and L4-L5 and to some 
extent L2-L3.  A lateral herniated disc was also noted in the 
area of L2-L3.

On examination, strength in the right lower extremity was 
5/5, except for right hip flexion and extension which was 
4/5.  No significant atrophy was noted.  Deep tendon reflexes 
were 2+ and equal at the knees and 1+ and equal at the 
ankles.  The plantar response was flexor, bilaterally.  Heel 
to shin coordination on the right was diminished due to back 
pain, and heel-toe walking was also difficult on the right.  
The Veteran rose slowly from a sitting position and walked 
slowly, favoring the left side and using a cane.  The Veteran 
was tender in the L4-L5 paravertebral region on the right.  
Straight leg raising was positive at 45 degrees on the right 
and 55 degrees on the left.  Sensation was mildly decreased 
in the L4-L5 dermatomal distribution on the right foot and 
leg.  During the neurologic examination, the Veteran 
demonstrated the following ranges of lumbar spine motion:  
forward flexion to 45 degrees; right lateral flexion to 
18 degrees; left lateral flexion to 20 degrees; and extension 
to 20 degrees.  Following the examination, the diagnoses were 
chronic lumbosacral strain and right lumbosacral 
radiculopathy.  The examiner commented that the range of 
lumbosacral spine motion would additionally be limited by 
pain and fatigue and that repetitive use could sometimes 
cause weakness and numbness, as well as a lack of endurance.

In May 2005, the Veteran underwent orthopedic and neurologic 
VA examinations of his spine.  He reported constant low back 
pain, and during the neurologic examination he reported 
intermittent radiation down the right leg.  He reported no 
radiation during the orthopedic examination.  An MRI, 
performed in March 2005, showed moderate to severe spinal 
stenosis and a right herniated disc at L4-L5.  At that time, 
he reportedly received on epidural steroid injection which 
had improved his pain.  He stated that the pain had returned 
and that he needed another injection.  He was independent in 
his activities of daily living, namely feeding, grooming, and 
dressing.  His gait was slightly antalgic, and during the 
spine examination, he ambulated with a straight cane.  During 
the orthopedic examination, it was noted that he used no 
assistive devices.  

On examination, the Veteran's reflexes were 2+ and equal, 
bilaterally, without clonus.  His strength was 5/5 on the 
left and at least 4/5 on the right with some give way 
weakness.  During the orthopedic examination the Veteran's 
sensation was 5/5.  During the neurologic examination, there 
were patchy sensory losses on the right leg but no sensory 
deficits on the left.  There was diffuse tenderness to 
palpation of the low back, and the Veteran demonstrated the 
following range of motion:  forward flexion to 80 degrees; 
lateral bending to at least 10 degrees, bilaterally; and 
extension to 10 degrees with end motion pain.  Repetitive 
motion of both lower extremities produced pain, fatigue, 
weakness, and a lack of endurance.  The relevant diagnosis 
was low back pain due to degenerative disc disease and spinal 
stenosis.  The neurologic examiner noted that the Veteran's 
complaints exceeded the objective findings.  On the 
orthopedic examination, there were, reportedly, no 
exacerbating events.

In May 2007, the Veteran was treated by Anil K. Sharma, M.D., 
for significant spinal stenosis, neurogenic claudication, and 
lumbar radiculitis.  Dr. Sharma found the Veteran to be an 
appropriate candidate for a lumbar brace, as well as a cane.  

In May 2007, Frederick D. Gangemi, M.D., reported that he 
treated the Veteran for severe degenerative arthritis of the 
lumbar spine and degenerative disc disease causing lumbar 
radicular symptomatology.  Due, in part, to his back 
disability, the Veteran reportedly experienced frequent, 
severe episodes of disabling pain.  Analgesic, anti-
inflammatory medication reportedly provided him with 
inadequate short-term relief.  The Veteran also walked with a 
noticeable limp, and Dr. Gangemi stated that the Veteran 
suffered from lumbosacral radiculopathy, which caused 
weakness and atrophy of the lower extremities.  Dr. Gangemi 
found that, in part, the Veteran's low back disability had a 
severe impact on his normal activities of daily living.

Later in May 2007, the Veteran was treated by Byung H. Yu, 
M.D., for degenerative joint disease and multi-level 
osteoarthritis of the lumbosacral spine.  He had an abnormal 
gait due to pain.  He demonstrated forward flexion to 
approximately 60 degrees and an overall range of lumbosacral 
spine motion to approximately 110 degrees.

In September and November 2007, Aldo Iulo, M.D., reported 
that he had been treating the Veteran since August 2007, in 
part, for low back pain.  The Veteran complained of leg pain, 
especially at night, and at the time of his initial visit, he 
was using a cane and had some difficulty rising from a chair.  
Forward bending was accomplished to 60 degrees and extension 
was accomplished to minus 5 degrees.  Straight leg raising 
elicited back pain and spasm.  The Veteran's toe and ankle 
motions were intact, as was sensation in his lower 
extremities, although he did report incidents of tingling and 
dysesthesia in his feet.  His knee reflexes were 1+ and 
equal, and his ankle reflexes were zero to 1+ and equal.  A 
recent MRI reportedly showed significant multi-level 
degenerative changes.  The diagnoses were lumbar spinal 
stenosis and significant degenerative lumbar spondylosis.  In 
November 2007, Dr. Iulo reported that the Veteran's back 
symptoms were worsening due to progression of the 
degenerative changes, as well as stress caused by his altered 
gait.  Dr. Iulo further reported that the Veteran had 
frequent flare-ups of back pain, which required periods of 
bed rest on an almost daily basis for the relief of his 
symptoms.  

Later in November 2007, the Veteran was examined by VA to 
determine whether he had low back radiculopathy, and, if so, 
whether that radiculopathy was secondary to his service-
connected low back syndrome with multi-level osteoarthritis 
of the lumbosacral spine.  The claims file was reviewed by 
the examiner, and the examiner noted the March 2005 MRI 
showing moderate to severe spinal stenosis and a right 
herniated disc at L4-L5.  The Veteran complained of 
increasing low back pain for which he took over-the-counter 
medication.  It was noted that there was no history of 
hospitalization or surgery for that disorder.  In addition, 
there was no history of associated urinary or fecal 
abnormalities or unsteadiness, dizziness, or history of 
falls.  The Veteran did report numbness, paresthesia, and leg 
or foot weakness, as well as a history of decreased motion, 
stiffness, and weakness, as well as constant, severe pain in 
the lumbar spine and surrounding musculature.  He reportedly 
used a cane, brace, and crutches and was able to walk between 
1/4 mile and one mile.  There were no reported flare-ups of 
his condition.

On examination, the Veteran had pain on motion and 
tenderness, bilaterally, in the lumbosacral spine; however, 
there was no spasm, atrophy, guarding, or weakness in that 
area.  The localized tenderness was not found to be severe 
enough to be responsible for the abnormal gait or abnormal 
spinal contour.  The Veteran's posture was stooped and he 
walked with an antalgic gait.  Although lumbar flattening was 
noted, there was no gibbus, kyphosis, list, lumbar lordosis, 
scoliosis, or reverse lordosis.  The Veteran's muscle tone 
was normal, and there were no findings of muscle atrophy.  
His sensation was impaired in the left lower extremity in the 
area of the L2-L4 dermatomes but was normal in the right 
lower extremity.  Except for 4/5 strength in the left hip 
extender and left great toe extender, i.e. active movement 
against some resistance, the Veteran's strength in his lower 
extremities was 5/5, bilaterally, i.e. active movement 
against full resistance.  Reflexes in the knee and ankle were 
normal at 2+, bilaterally; and the plantar flexion was also 
normal, bilaterally.  Ankylosis of the thoracolumbar spine 
was not present.
On further examination, the Veteran demonstrated the 
following range of thoracolumbar spine motion:  forward 
flexion to 70 degrees, with pain between 65 and 70 degrees; 
extension to 12 degrees, with pain between 10 and 12 degrees; 
lateral flexion to 18 degrees, bilaterally, without pain; and 
rotation to 17 degrees, bilaterally, with pain between 15 and 
17 degrees.  In all planes, repetitive use caused pain but no 
additional limitation of motion.  X-rays revealed moderate 
osteoarthritic changes of the lumbar spine and degenerative 
disc disease at L4-L5.  

Following the November 2007 VA examination, the diagnoses 
were moderate osteoarthritis of the lumbosacral spine and 
moderate degenerative disc disease of the lumbosacral spine.  
It was noted that the Veteran had been an automobile mechanic 
and that he had retired twenty-five years earlier, due to age 
or duration of work.  Though retired, the examiner reported 
that the Veteran's lumbosacral spine disability would have 
significant effects on his usual occupation due to decrease 
mobility, problems with lifting and carrying, decreased 
strength, and pain.  The examiner stated that the Veteran's 
lumbosacral spine disability had had an effect on his usual 
daily activities:  a moderate effect on exercise, sports, 
recreation, and travel; a mild effect on chores and shopping; 
and no effect on feeding, bathing, dressing, toileting, and 
grooming.  Finally, the examiner opined that the Veteran had 
moderate multi-level lumbar radiculopathies secondary to his 
service-connected low back syndrome.

In May 2009, the Veteran was examined by VA to determine the 
extent of functional impairment due to his service-connected 
disabilities and how that impairment impacted physical and 
sedentary employment.  The claims file was not present for 
review; however, the Veteran's medical records were reviewed, 
including the reports of the May 2005 and November 2007 VA 
examinations.  

The Veteran reported increasing low back pain but it was 
noted that he was not receiving any current treatment for 
that disorder.  It was, again, noted that there was no 
history of hospitalization or surgery for that disorder.  
There was no history of associated urinary or fecal 
abnormalities or unsteadiness, dizziness, or history of 
falls.  The Veteran did report numbness, paresthesia, and leg 
or foot weakness, as well as a history of fatigue, decreased 
motion, stiffness, weakness, spasms, and constant, moderate, 
aching pain without radiation.  There were no reported flare-
ups or incapacitating episodes of his spinal disability.  The 
Veteran reportedly used a cane and was able to walk 1/8 mile.  

On examination, the Veteran's posture and gait were normal.  
Abnormal spinal curvatures were present in the form of 
kyphosis and listing; however, there was no gibbus, lumbar 
flattening, lumbar lordosis, scoliosis, or reverse lordosis.  
Although there was no evidence of atrophy, the Veteran had 
spasm, guarding, pain on motion, tenderness, and weakness in 
the lumbosacral spine, bilaterally.  The spasm, guarding, 
pain on motion, tenderness, and weakness were found to be 
severe enough to be responsible for an abnormal gait or 
abnormal spinal contour.  The Veteran's muscle tone was 
normal, and there were no findings of muscle atrophy.  His 
sensation in the lower extremities was found to be normal.  
Strength in the hip extenders and flexors and in the knee 
extender were 4/5, bilaterally, i.e. the Veteran demonstrated 
active movement against some resistance.  Ankle dorsiflexion 
and plantar flexion and great toe extension were 3/5, 
bilaterally, i.e. he had active movement against gravity.  
Reflexes in the knee and ankle were absent, bilaterally.  

On further examination, the Veteran demonstrated objective 
evidence of pain while performing the following range of 
thoracolumbar spine motion:  forward flexion to 20 degrees; 
extension to 8 degrees; lateral flexion to 10 degrees on the 
left and 6 degrees on the right; and rotation to 14 degrees 
on the left and 10 degrees on the right.  Repetitive motion 
caused pain but no additional limitations.  X-rays revealed 
degenerative changes, most significant at the L4-L5 level, 
without significant progression since the prior examination. 

Following the May 2009 VA examination, the diagnoses were 
severe osteoarthritis of the lumbar spine and severe 
degenerative disc disease of the lumbar spine.  It was again 
noted that the Veteran had been an automobile mechanic and 
that he had retired twenty-five years earlier, due to age or 
duration of work.  The examiner commented that the Veteran's 
back condition prevented him from performing physical 
employment that could include prolonged standing or walking, 
repeated bending or stair climbing, and repeated lifting of 
objects heavier than 15 pounds.  The examiner further 
commented that the Veteran's lumbosacral spine disability 
would cause no significant functional limitation that would 
prevent him from performing sedentary work, provided he was 
allowed to rest five minutes every hour.  The examiner stated 
that the Veteran's lumbosacral spine disability had had an 
effect on his usual daily activities:  a severe effect on 
exercise, sports, and recreation; a moderate effect on 
chores, shopping, and travel; and a mild effect on bathing, 
dressing, toileting, and grooming; and no effect on feeding.  

The Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  

In May 2003, when the Veteran filed his claim of entitlement 
to service connection, his low back disability was rated as 
arthritis.  However, it was subsequently determined that his 
low back disability included degenerative disc disease.  

In May 2003, intervertebral disc syndrome (preoperatively or 
postoperatively) was rated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

A 20 percent rating was warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating 
was warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating was warranted 
for incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Id.

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). 

In May 2003, arthritis was the Veteran's primary orthopedic 
manifestation associated with his service-connected back 
disability, while pain radiating to his lower extremities 
was the primary neurologic manifestation.  

Arthritis, established by X-ray findings, was rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 10 percent 
rating was warranted for slight limitation of motion of the 
lumbar spine, while a 20 percent rating was warranted for 
moderate limitation of motion.  A 40 percent rating was 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

When the limitation of motion of the specific joint or joints 
involved was noncompensable under the appropriate Diagnostic 
Code, a rating of 10 percent was warranted for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion had to be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

For the purpose of rating disability from arthritis, the 
lumbar vertebrae were considered groups of minor joints, 
ratable on a parity with major joints. The lumbosacral 
articulation and both sacroiliac joints were considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  38 C.F.R. § 4.45 (f).

Radiating lumbar pain was rated by analogy to paralysis of 
the sciatic nerve.  38 C.F.R. § 4.20, 4.124a, Diagnostic 
Codes 8520 (2002).  A 10 percent rating was warranted for 
mild, incomplete paralysis of the sciatic nerve; and a 20 
percent rating was warranted for moderate incomplete 
paralysis.  A 40 percent rating was warranted for moderately 
severe incomplete paralysis; while a 60 percent rating was 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent schedular rating was 
warranted for complete paralysis of the sciatic nerve, in 
which the foot dangles and drops, and no active movement is 
possible of muscles below the knee.  In such cases, flexion 
of the knee is weakened or (very rarely) lost. 

Effective September 26, 2003, the rating schedule with 
respect to evaluating the Veteran's intervertebral disc 
syndrome was revised.  Schedule for Rating Disabilities; The 
Spine, 68 Fed. Reg. 51454 - 51456 (August 27, 2003) (now 
codified as revised at 38 C.F.R. § 4.71a, Diagnostic Code 
5243).  

Under the revised regulations, intervertebral disc syndrome 
is rated in one of two ways:  either on the basis of the 
total duration of incapacitating episodes noted above or on 
the basis of the following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 10 percent rating is warranted for the Veteran's low back 
syndrome, when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or, 
when the combined range of motion of the thoracolumbar spine 
is greater than 120 degrees but not greater than 235 degrees; 
or, when there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 
5242.

A 20 percent rating is warranted for the Veteran's low back 
syndrome, when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.  Id.

A 50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).

For VA compensation purposes, the combined range of motion of 
lumbar spine motion consists of forward flexion, extension, 
left and right lateral flexion, and left and right lateral 
rotation.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (2).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5242, Note (5).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOPGCPREC 7-2003 (Application of Veterans Claims Assistance 
Act of 2000 to Claims Pending on Date of Enactment, 65 Fed. 
Reg. 25174, 25179 (2004)).  

The Board will therefore evaluate the Veteran's service-
connected arthritis of the lumbar spine under both the former 
and the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000 (Retroactive Applicability of Revised 
Rating Schedule Criteria to Increased Rating Claims, 65 Fed. 
Reg. 33421, 33422 (2000)); Green v. Brown, 10 Vet. App. 111, 
117 (1997).  

The Board has provided the Veteran with the new and old 
regulatory criteria, and the Veteran has submitted additional 
evidence in support of his claim since that time.  Therefore, 
there is no prejudice to the Veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

In determining the adequacy of assigned disability ratings 
for the lumbar spine, consideration is given to factors 
affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Such factors include a lack of normal endurance and 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration is also given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of 
the disability on the Veteran's ordinary activity.  38 C.F.R. 
§ 4.10, 4.45. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in this 
case, service connection is granted and an initial rating 
award is at issue separate ratings can be assigned for 
separate periods from the time service connection became 
effective.)  Fenderson v. West, 12 Vet. App. 119 (1999).  
That is, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the service connection claim was 
filed until a final decision is made.  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

Analysis

The Veteran contends that the initial 10 percent rating for 
his service-connected low back syndrome with multi-level 
arthritis of the lumbosacral spine does not adequately 
reflect the level of impairment due that disability.  
Therefore, he maintains that an increased rating is 
warranted.  After carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that for certain periods, the preponderance of the 
evidence supports his claim.  For other periods of time, the 
preponderance of the competent evidence of record is against 
his claim.  Accordingly, the appeal will be granted in part 
and denied in part.  

May 1, 2003 through April 26, 2005

From the time service connection became effective on May 1, 
2003 through April 26, 2005, the Veteran's service-connected 
low back syndrome was manifested primarily by pain and 
limitation of motion.  Although there had been evidence of 
lumbar radiculopathy prior to that time, the Veteran 
expressly denied the presence of radiating pain, as, for 
example, during his VA examinations in October 2003 and May 
2004.  

In November and December 2004, Dr. Santi reported that the 
Veteran had muscle spasms in his lower back.  However, the 
preponderance of the competent evidence of record was 
negative for such a finding.  In fact, Dr. Santi reported 
that the Veteran's neurologic examination had been intact.  
In addition to the foregoing, the Board notes that the 
competent evidence of record was negative for any neurologic 
abnormalities such as bowel or bladder impairment or 
incapacitating exacerbations as defined by VA.  In sum, for 
the period from May 1, 2003 through April 26, 2005, there was 
no competent evidence of a neurologic component of the 
Veteran's low back syndrome which could contribute to the 
assignment of a rating in excess of 10 percent.

For the period from May 1, 2003 through April 26, 2005, the 
orthopedic component of the Veteran's service-connected low 
back syndrome was manifested primarily by arthritis.  
However, there was no evidence that it was productive of any 
more than slight limitation of motion.  The Veteran was able 
to flex his low back to at least 80 degrees and to extend his 
back to at least 10 degrees.  He also demonstrated, at least 
20 degrees of lateral flexion, bilaterally; and at least 34 
degrees of rotation, also bilaterally.  His total range of 
lumbosacral spine motion was 273 degrees in October 2003, and 
130 degrees in May 2004.  However, on the latter occasion, 
his range of motion was tested in only three planes, flexion, 
extension, and lateral flexion.  Rotation was not tested.  In 
any event, there was no competent evidence that he met the 
criteria for a rating in excess of 10 percent on the basis of 
limitation of low back motion.  

During the period from May 1, 2003 through April 26, 2005, 
the Veteran used a back brace and cane and walked with an 
antalgic gait; and in late 2004, X-rays showed the presence 
of lumbar scoliosis in addition to arthritis.  Despite those 
findings, however, the preponderance of the evidence was 
negative for associated muscle spasms or guarding as the 
cause of that deformity.  Moreover, there was no competent 
evidence of fatigue, weakness, atrophy, or incoordination, 
and it was noted that the Veteran remained independent in 
performing his activities of daily living.  

In light of the foregoing, the Board concludes that for the 
period from May 1, 2003 through April 26, 2005, the Veteran 
did not meet or more nearly approximate the old or new 
criteria for an initial rating in excess of 10 percent.  
Accordingly, for that period of time, the current 10 percent 
rating is confirmed and continued; and to that extent, the 
appeal is denied.

April 27, 2005 through May 11, 2009

During the period from April 27, 2005 through May 11, 2009, 
the Veteran's service-connected low back syndrome continued 
to be manifested primarily by pain and limitation of motion, 
and he continued to ambulate with a cane.  However, in 
addition, he reported that the pain radiated into his right 
lower extremity, and that he experienced numbness and 
weakness in the entire right leg.  In this regard, 
radiographic studies confirmed the presence of degenerative 
disc disease.  As to limitation of motion, the preponderance 
of the evidence showed that his range of lumbar flexion had 
deteriorated to between 45 and 60 degrees.  Such findings 
more nearly reflected the criteria for a 20 percent rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  Therefore, to that extent, the appeal is granted 
for the period from April 27, 2005 through May 11, 2009.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  Although 
the Veteran's range of lumbar spine motion deteriorated 
during the period from April 27, 2005 through May 11, 2009, 
there was no competent evidence that the limitation of motion 
was any more than moderate in degree.  Indeed, there was no 
evidence of ankylosis of the lumbar spine.  There were areas 
of sensory deficits in the right lower extremity, as well as 
some weakness; however, the preponderance of the evidence 
showed that his strength was at least 4/5 in his lower 
extremities without atrophy or impaired muscle tone, and his 
reflexes were generally full and equal, bilaterally.  
Moreover, there was no competent evidence of urinary or fecal 
incontinence or other neurologic component of the Veteran's 
low back syndrome which could contribute to the assignment of 
a schedular rating in excess of 20 percent.  

In May 2007 Dr. Gangemi stated that the Veteran experienced a 
severe impact on his performance of the activities of daily 
living; however, that impact was the result of multiple 
disabilities, rather than the service-connected low back 
syndrome alone.  The preponderance of the evidence shows that 
for the period from April 27, 2005 through May 11, 2009, the 
Veteran's low back syndrome had no more a moderate effect on 
his ability to exercise, recreate, travel, or participate in 
sports and that the effect on shopping and his performance of 
chores was no more than mild.  Moreover, he was, generally, 
independent in feeding, bathing, grooming, toileting and 
dressing.  

In December 2007, following a VA examination of the Veteran's 
spine, service connection was granted for left-sided, multi-
level lumbar radiculopathies.  Effective November 21, 2007, a 
separate 10 percent rating was assigned under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  Thus, additional 
consideration of the neurologic component of the Veteran's 
low back syndrome would no longer be valid under that 
diagnostic code.  To do so would constitute the prohibited 
practice of pyramiding, that is, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes.  38 C.F.R. § 4.14 (2009).  In 
this regard, it should be noted that the rating of the left-
sided, multi-level lumbar radiculopathies is the subject of a 
remand at the end of this decision.

The foregoing discussion notwithstanding, the Board may 
evaluate the Veteran's service-connected low back syndrome 
based on the number of associated incapacitating 
exacerbations.  Although private health care providers state 
that the Veteran has frequent severe exacerbations of low 
back pain and Dr. Iulo states that those exacerbations 
require periods of bedrest on an almost daily basis, such 
findings do not meet the criteria for incapacitating episodes 
as set forth by VA.  The statement by Dr. Iulo suggests that 
the Veteran takes to bed as the Veteran deems necessary, 
rather than for a period of time prescribed by a physician.  
That interpretation is supported by the testimony rendered by 
the Veteran and his wife at his May 2007 hearing before the 
undersigned Veterans Law Judge and in his statement on VA 
Form 21-4138, dated in November 2007  Indeed, the evidence 
does not identify the periods of such incapacitating 
episodes.  Moreover, following a review of the claims file, 
the examiner who performed the VA examinations in November 
2007 and May 2009 found no evidence of flare-ups or 
incapacitating episodes of the Veteran's low back syndrome.  
As such, the preponderance of the evidence is against a 
finding that the Veteran experiences incapacitating episodes 
of at least two weeks but less than four weeks during the 
past 12 months.  

In light of the foregoing, the Board finds that for the 
period from April 27, 2005 through May 11, 2009, the Veteran 
meets or more nearly approximates the revised criteria for a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  
Accordingly, a higher schedular evaluation is not warranted.

The Period Effective May 12, 2009

Since May 11, 2009, the Veteran's service-connected low back 
syndrome has continued to be manifested primarily by pain 
radiating into his lower extremities, limitation of motion, 
and numbness, weakness, and paresthesia, as well as fatigue, 
stiffness, and spasms.  He continues to ambulate with a cane, 
and his manifestations, including guarding and spasms, have 
been found severe enough to result in his abnormal gait and 
an abnormal spinal contour, including kyphosis and listing.  
In addition, the report of the May 12, 2009 VA examination 
shows that the Veteran is no longer able to flex his lumbar 
spine beyond 20 degrees.  Finally, his service-connected low 
back syndrome now has a severe effect on his ability to 
exercise, recreate, or participate in sports and a moderate 
effect on shopping, traveling, and his performance of chores.  
While he continues to be independent in feeding, he now 
experiences a mild effect on bathing, grooming, toileting and 
dressing.  Taken together, such findings meet or more nearly 
approximate the criteria for a schedular 40 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Therefore, to 
that extent, the appeal is allowed, effective May 12, 2009.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
40 percent is the highest schedular rating permitted under 
the old criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Moreover, for the purposes of this discussion a rating for 
the associated multi-level lumbar radiculopathies is not 
warranted, as those manifestations are considered separately 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
Under the new criteria, the Veteran neither demonstrates 
unfavorable ankylosis of the entire thoracolumbar spine, nor 
does he have a documented history of incapacitating episodes 
of at least six weeks during the last 12 months, as defined 
by VA.  Moreover, there is no competent evidence of urinary 
or fecal incontinence or other neurologic component of the 
Veteran's low back syndrome which could contribute to the 
assignment of a schedular rating in excess of 40 percent.  
Therefore, a schedular rating in excess of 40 percent is also 
not warranted under the new criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  

Extraschedular Considerations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a veteran's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a veteran's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the Veteran).  Moreover, the Veteran and his 
representative have not identified, and the Board has not 
found, any factors which may be considered to be exceptional 
or unusual with respect to the service-connected low back 
syndrome with multi-level arthritis of the lumbosacral spine.  
In this regard, the record does not show that the Veteran has 
required frequent hospitalizations for his service-connected 
low back syndrome. There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  In short, the 
evidence does not support the proposition that the Veteran's 
low back syndrome with multi-level arthritis presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Accordingly, further action is not warranted 
under 38 C.F.R. § 3.321 (b)(1).


ORDER

From May 1, 2003 through April 26, 2005, entitlement to an 
initial rating in excess of 10 percent for the service-
connected low back syndrome with multi-level arthritis of the 
lumbosacral spine is denied.  

From April 27, 2005 through May 11, 2009, entitlement to a 20 
percent rating for the service-connected low back syndrome 
with multi-level arthritis of the lumbosacral spine is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  

Effective May 12, 2009, entitlement to a 40 percent rating 
for the service-connected low back syndrome with multi-level 
arthritis of the lumbosacral spine is granted, subject to the 
law and regulations governing the award of monetary benefits.


REMAND

In December 2007, during the course of this appeal, the VA 
Appeals Management Center in Washington, D.C. granted 
entitlement to service connection for left-sided, multi-level 
lumbar radiculopathies and assigned a 10 percent disability 
rating effective November 21, 2007.  In September 2008, the 
Veteran filed a timely Notice of Disagreement with that 
rating, as well as the assigned effective date.  

When the veteran files a timely NOD with respect to an RO 
decision, VA is required to issue the veteran a Statement of 
the Case.  38 U.S.C.A. § 7105(d) (West 2002 and Supp. 2009); 
see Manlincon v. West, 12 Vet. App. 238 (1999).  In this 
case, however, a Statement of the Case was not issued with 
respect to his claims of entitlement to an increased initial 
rating for his service-connected multi-level lumbar 
radiculopathies and the associated effective date.  
Accordingly, the case is REMANDED for the following action: 

Issue a Statement of the Case concerning 
the Veteran's claims of entitlement to an 
increased initial rating for his service-
connected multi-level lumbar 
radiculopathies and an earlier effective 
date.  

If, and only if, the Veteran completes 
his appeal by filing a timely substantive 
appeal with respect to either or both 
issues, the claim should be returned to 
the Board for further appellate action.  
See 38 U.S.C.A. § 7105 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 20.200, 202 
(2009). 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

By this remand, the Board intimates no opinion as to the 
disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


